DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 1 and 10 are objected to because of the following informalities:  the claims recite “is equivalent to an operating voltage” which needs a grammatical clarification as to what the “is” refers back to.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1 – 3, 8 – 12, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Litichever et al. (US Publication Number 2019/0385057, hereinafter “Litichever”) in view of Watkins (US Publication Number 2003/0145121).

5.	As per claims 1, 2, 10 and 11, Litichever teaches a controller area network (CAN) circuit structure (figure 5) and vehicle (vehicle, paragraph 43) diagnostic device, comprising: 17a CAN transceiver (figure 5, 53a…c) operating in a first voltage domain (paragraph 75), wherein the CAN transceiver is connected to CAN buses (paragraph 67, CAN bus teaching) of a to-be-detected vehicle for receiving and transmitting differential signals; a clamp circuit disposed between the CAN transceiver and the data bus for clamping the 5differential signals (figure 5); a CAN controller (paragraph 68, CAN controller, 57a…c, figure 5) operating in a second voltage domain (paragraph 69), wherein the CAN controller is connected to the CAN transceiver for communicating with the CAN transceiver (figure 5, interface between 57 and 52); and a signal isolation circuit (paragraph 133) disposed between the CAN transceiver and the CAN controller for isolating the first voltage domain from the second voltage domain (paragraphs 74 – 77); and 10a power supply (paragraph 11) circuit configured to provide the first voltage domain and the second voltage domain for the CAN transceiver and the CAN controller (paragraph 171).  
	Litichever does not appear to explicitly disclose wherein the clamp circuit is configured to restrict the low level of the differential signals to a ground terminal of the first voltage domain and restrict the high level of the differential signals.

However, Watkins discloses wherein the clamp circuit (paragraph 41) is configured to restrict the low level of the differential signals (paragraph 42) to a ground terminal of the first voltage domain and restrict the high level of the differential signals (paragraphs 53 – 56).
Litichever and Watkins are analogous art because they are from the same field of endeavor of CAN handling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Litichever and Watkins before him or her, to modify the voltage handling of Litichever to include the configurations of Watkins because it would allow for enhancements in noisy environments (paragraph 40).
One of ordinary skill would be motivated to make such modification in order to enhance communication in a vehicle (paragraphs 2 – 4). Therefore, it would have been obvious to combine Watkins with Litichever to obtain the invention as specified in the instant claims.

6.	Litichever modified by the teachings of Watkins as seen in claim 1 above, as per claims 3 and 12, Litichever teaches a CAN circuit structure and vehicle diagnostic device, wherein the power supply circuit forms a first ground terminal and a second ground terminal that are isolated from each other and outputs a first supply voltage and a second supply voltage (voltage handling, paragraph 75), wherein the CAN transceiver is connected to the first supply voltage and the first ground terminal 20and the CAN controller is connected to the second supply voltage and the second ground terminal (paragraph 74 ground terminal interfacing).  

7.	Litichever modified by the teachings of Watkins as seen in claim 1 above, as per claims 8 and 17, Litichever teaches a CAN circuit structure and vehicle diagnostic device, wherein a first connection terminal of the signal isolation circuit is connected to the CAN transceiver and a second 20connection terminal of the signal isolation circuit is connected to the CAN controller for isolating and converting a signal transmitted between the first voltage domain and the second voltage domain (converting transmitted signals, paragraph 68).  

8.	Litichever modified by the teachings of Watkins as seen in claim 1 above, as per claims 9 and 18, Litichever teaches a CAN circuit structure and vehicle diagnostic device, wherein the CAN transceiver is a CAN transceiver meeting a general standard ISO11898 and the differential signals 25transmitted on the data buses are CAN signals meeting an ISO 11992 standard (paragraph 66, ISO11898 and ISO11992).

Allowable Subject Matter
9.	Claims 4 – 6 and 13 – 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
10.	Applicant’s arguments with respect to claims 1 -6, 8 – 10, 12 – 15, 17 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pentakota teaches a clamping circuit along with associated voltage handling.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURANGZEB HASSAN whose telephone number is (571)272-8625. The examiner can normally be reached 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AH


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184